
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 90
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mr. Frelinghuysen
			 submitted the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress
		  regarding the removal from the United States of aliens charged under State law
		  with aggravated felonies.
	
	
		Whereas in April 2008, a 20-year-old foreign national was
			 arrested and charged with endangering the welfare of a child and aggravated
			 sexual assault following an alleged attack on a 12-year-old girl;
		Whereas the suspect was remanded to Morris County, New
			 Jersey, jail;
		Whereas the suspect posted $50,000 bail in August 2008, to
			 secure his release prior to his preliminary hearing and subsequent
			 trial;
		Whereas the Morris County Sheriff’s office transferred
			 custody of the suspect to U.S. Immigration and Customs Enforcement
			 (ICE) that month;
		Whereas in September 2008, the suspect was transferred to
			 an ICE detention center in Louisiana where he appeared before an immigration
			 judge and was ordered removed;
		Whereas the suspect failed to appear for his preliminary
			 hearing in November 2008, in Morris County, New Jersey, prompting a warrant to
			 be issued for his arrest;
		Whereas a Morris County grand jury indicted the suspect on
			 aggravated sexual assault charges in December 2008;
		Whereas appropriate officials in Morris County, New
			 Jersey, were never informed that this potentially dangerous suspect was about
			 to be or was subsequently removed from the United States;
		Whereas the removal of this suspect will delay, if not
			 prevent, the suspect from answering these serious charges in an appropriate
			 court in the United States; and
		Whereas a New Jersey victim and her family have been
			 denied justice: Now, therefore, be it
		
	
		That it is the sense of the Congress that
			 the Secretary of Homeland Security should develop an effective and efficient
			 system of communication with State and local law enforcement officials that
			 allows such officials to know, in a timely manner, when suspects charged in
			 their jurisdictions with aggravated felonies are in the final stages of the
			 removal process.
		
